Citation Nr: 0719102	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  00-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 after June 1, 1999.

2.  Entitlement to a disability rating in excess of 30 
percent for left knee instability.  

3.  Entitlement to an initial disability rating in excess of 
30 percent for left knee limitation of extension.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for left knee limitation of flexion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 and June 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  In September 1999, the 
RO extended the veteran's 38 C.F.R. § 4.30 benefits to June 
1, 1999.  In June 2000, the RO held that an additional total 
disability rating was warranted for period of convalescence 
from February 28, 2000, to May 1, 2000, due to arthroscopy.

In May 2006, the veteran submitted claims of entitlement to 
service connection for hepatitis C, post traumatic stress 
disorder (PTSD), and a low back disorder.  The veteran also 
requested that his claims of entitlement to service 
connection for a bilateral hip disorder and pelvic disorder 
be reopened.  Additionally, he alleged that he his entitled 
to a total disability rating based on individual 
unemployability (TDIU).  These matters are referred to the RO 
for any appropriate development.  

The issues of entitlement to a disability rating in excess of 
30 percent for left knee instability; entitlement to an 
initial disability rating in excess of 30 percent for left 
knee limitation of extension; and entitlement to an initial 
disability rating in excess of 10 percent for left knee 
limitation of flexion, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 9, 1998, the veteran underwent left knee surgery.
2.  In October 1998, the RO assigned a temporary total 
rating, effective from June 9, 1998, to January 1, 1999, 
based on surgical treatment of the veteran's service-
connected left knee disability that necessitated 
convalescence.

3.  In January 1999, the RO extended the temporary total 
disability rating until April 1, 1999.

4.  In March 1999, the veteran submitted his claim for 
extension of the temporary total disability rating.

5.  In September 2000, the RO extended the temporary total 
disability rating until June 1, 1999.  The veteran perfected 
an appeal requesting an extension of his temporary total 
disability rating past June 1, 1999.

6.  The veteran was granted temporary total disability 
benefits based on the need for post-surgical convalescence, 
involving his service-connected left knee disability, 
effective from June 9, 1998, through June 1, 1999.

7.  There is no statutory or regulatory provision that 
provides a basis for awarding an extension of a temporary 
total rating for convalescence beyond the one-year period 
following surgery.

8.  In the alternative, the evidence of record does not 
demonstrate that the June 1998 surgery resulted in severe 
postoperative residuals or otherwise necessitated 
convalescence beyond June 1, 1999.


CONCLUSIONS OF LAW

1.  An extension of a temporary total evaluation beyond June 
1, 1999, based on the need for convalescence for the service-
connected left knee disability is denied as a matter of law.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2006).

2.  In the alternative, the criteria for entitlement to an 
extension of a total disability evaluation based on the need 
for convalescence for the veteran's service-connected left 
knee disability June 1, 1999, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2002, April 2003, April 2004, and 
June 2006,  letters, with respect to the claims of 
entitlement to an increased ratings and effective dates. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2002, April 2003, April 2004, and June 2006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains an April 2004 supplemental 
statement of the case following the February 2002 and April 
2003 letters.  Additionally, the record contains May 2006, 
August 2006 and December 2006 supplemental statements of the 
case following the April 2004 and June 2006 letters.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2004 and June 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, Social 
Security Administration records, VA outpatient reports, 
private treatment records from Walla Walla General Hospital, 
Eureka Community Health Center, Sutter Lakeside Hospital, 
Lake County Mental Health, and Redbud Community Hospital, and 
VA examination reports dated in May 1999, April 2003, and 
April 2005.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

A temporary total rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this if treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2006).

Under 38 C.F.R. § 4.30(b), a temporary total rating may be 
extended under any of the three conditions above for one, two 
or three months beyond the initial three months.  Extensions 
of one or more months up to six months beyond the initial 
six-month period may be made under (2) or (3) above, upon 
approval of the Adjudication Officer.  Extension of up to 1 
or more months up to 6 months beyond the initial 6 months may 
be made under paragraph (a)(2) and (3) of this section upon 
approval of a Veterans Service Center Manager.

In June 1998, the veteran's claim of entitlement to an 
increased disability rating for his service-connected left 
knee disability was received.  His claim was accompanied with 
a statement from a VA treatment and operation reports 
provider stating that he had undergone a left knee 
osteochondral graft on June 9, 1998, and that he would be 
able to return to work on September 15, 1998.  By means of an 
August 1998 rating decision, the RO held that a temporary 
total evaluation due to treatment for a service-connected 
condition requiring convalescence pursuant to 38 C.F.R. § 
4.30 was warranted.  Accordingly, he was awarded the total 
evaluation from June 9, 1998, to October 1, 1998.  

In September 1998, the veteran requested an extension of his 
total disability rating because he was unable to maintain 
employment and his treatment providers had informed him that 
he could not work for an indefinite period of time.  A 
September 1998 statement from a VA treatment provider 
indicated that the veteran had been excused from work since 
May 16, 1998, and he would be expected to be adequately 
recuperated to return to work as of January 1, 1999.  By 
means of an October 1998 rating decision, the RO extended the 
veteran's 38 C.F.R. § 4.30 benefits until January 1, 1999.

In January 1999, a statement from a VA treatment provider 
indicated that the veteran would require an extension of his 
38 C.F.R. § 4.30 benefits until April 1, 1999.   He had 
undergone a chondral defect cartilage grafting and was still 
unable to return to work; he would also be requiring 
additional surgery in the near future.  Accordingly, by means 
of a January 1999 rating decision, the veteran's 38 C.F.R. 
§ 4.30 benefits were extended until April 1, 1999.

In March 1999, the veteran requested that his 38 C.F.R. § 
4.30 benefits be extended until May 1, 1999.  In support of 
the veteran's claim, the records contains a March 1999 letter 
from a VA treatment provider indicating that the veteran 
would not be able to return to work until May 1, 1999.  

In May 1999, the veteran was afforded a VA examination.  
Physical examination revealed no swelling, warmth, or 
tenderness to palpation.  There was 5 degrees lack of full 
extension and 130 degrees of flexion.  The knee, however, was 
stable in all planes.  McMurray, pivot shift, and Lachman 
tests were negative.  There was no joint line tenderness.  
There was crepitus.  The examiner noted that the veteran's 
feeling of instability was most likely secondary to pain and 
he felt that the use of a cane and brace were warranted.  X-
rays demonstrated remarkable maintenance of the normal joint 
spaces.  There was a very small osteophyte on the femoral 
side.  There was a sclerotic area with small cystic changes 
in the lateral portion of the medial femoral condyle.  On the 
lateral view, there was irregularity on the medial femoral 
condyle.  The patellofemoral view was within normal limits.  

In September 1999, the RO extended the veteran's 38 C.F.R. § 
4.30 benefits to June 1, 1999.   Effective June 1, 1999, the 
RO also increased the veteran's disability rating to 20 
percent.  

In October 1999, the veteran's notice of disagreement was 
received.  He requested a reconsideration and re-evaluation 
of the September 1999 rating decision.  The veteran sought an 
extension of his 38 C.F.R. § 4.30 benefits, as well as, an 
increased disability rating.  Accordingly, the veteran is 
seeking an extension of his temporary total evaluation beyond 
June 1, 1999, under the provisions of 38 C.F.R. § 4.30.  The 
veteran has submitted that he should be entitled to temporary 
total evaluation until his left knee disability resolved.

At the outset of this discussion, the Board notes that 38 
C.F.R. § 4.30(b)(2) refers to special circumstances under 
which an extension of a temporary total rating can be granted 
for a period of up to 1 or more months up to 6 months beyond 
the initial 6 months under paragraph (a)(2) and (3) of this 
section upon approval of a Veterans Service Center Manager.  
There are no provisions in 38 C.F.R. § 4.30 that provide for 
granting a temporary total rating for convalescence for 
longer than a one year period following the treatment at 
issue.  Thus, it appears that a period of 1 year is the 
maximum period upon which a temporary total rating may be 
awarded under this section.

As noted, the veteran has already been awarded a 100 percent 
rating from June 8, 1998, to June 1, 1999, under the 
provisions of 38 C.F.R. § 4.30.  As there is no provision for 
an extension of a temporary total rating beyond one year 
following the date of treatment under 38 C.F.R. § 4.30, the 
Board finds that the veteran has already been awarded the 
maximum temporary total rating permissible under applicable 
regulations, and that his claim must be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Furthermore, even the provisions of 38 C.F.R. § 4.30 did 
allow for an extension of a temporary total rating beyond 
June 1, 1999, the Board finds that the criteria for an 
extension under that regulation have not been met.  In 
particular, the Board finds that, although the veteran 
continues to show functional impairment in the left knee, it 
is not to the degree required by the criteria of 38 C.F.R. § 
4.30 to warrant an extension of a total disability rating 
beyond June 1, 1999.  There is no indication in the record 
that the veteran's June 1998 surgery resulted in severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement or the 
necessity for continued use of a wheelchair or crutches.

The Board acknowledges a September 29, 1999, VA treatment 
note that indicated that the veteran continued to experience 
severe pain in the left knee and he was unable to work due to 
the pain.  The record also indicated that the knee was 
unstable.  His case was presented to conference, however, no 
treatment for the pain could be defined; rather, vocational 
rehabilitation was suggested.  The record indicated that the 
veteran's status had not changed since June 9, 1998, and he 
was unable to return to his usual and customary employment.  
Although the September 29, 1999, notation indicated that the 
veteran's knee pain did not allow him to return to his 
previous employment; there is no indication that the 
veteran's condition required abstention from any employment.  
Rather, the veteran was encouraged to enroll in vocational 
rehabilitation.  The Board also notes that the veteran has 
been diagnosed as having and received treatment for various 
other disorders that hinder his employability, to include 
post-traumatic stress disorder, allergies, coronary artery 
disease, hypothyroidism, cirrhosis, hepatitis C, severe 
diffuse degenerative joint disease, severe, gastroesophageal 
reflux disease, hypertriglyceridemia, hypertension, and 
depression.  The record does not indicate that the veteran's 
left knee disability required temporary total rating was 
warranted under the provisions of 38 C.F.R. § 4.30 past June 
1, 1999.

The veteran's left knee disability did not require a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30 until February 2000, when he underwent a left knee 
arthroscopy.  At that time, he reported that he had blown out 
his knee in April and had experienced pain ever since then.  
Physical examination demonstrated pain along the medial joint 
line; however, there was no evidence of effusion.  
Accordingly, the RO held that a temporary total rating was 
warranted under the provisions of 38 C.F.R. § 4.30 from 
February 28, 2000, to May 1, 2000.

As noted, there are no provisions in 38 C.F.R. § 4.30 that 
provide for the grant of a temporary total rating based on 
convalescence for longer than a one year period.  
Additionally, the veteran's June 1998 surgery did not result 
in severe postoperative residuals and there evidence of 
immobilization by cast, without surgery.  In conclusion, the 
veteran's left knee disability does not require a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 past 
June 1, 1999.  



ORDER

Entitlement to an extension of a temporary total disability 
rating beyond June 1, 1999, pursuant to 38 C.F.R. § 4.30 for 
a period of convalescence is denied.



REMAND

In March 1999, the veteran's claim for an increased rating 
regarding his left knee disability was received.  The matter 
was initially addressed in September 1999, wherein the RO 
held that the veteran's left knee disability warranted a 20 
percent disability rating.  The veteran duly appealed.  

By means of a June 2000 decision, the RO held that the 
veteran's left knee instability warranted a 30 percent 
disability rating.  Additionally, following a September 2006 
VA examination, the RO held that the veteran's left knee 
disability also warranted an additional 30 percent evaluation 
for left knee limitation of extension, as well as, a 10 
percent rating for left knee limitation of flexion, effective 
September 19, 2006.  At that time, the RO incorrectly 
informed the veteran that this was a full grant of benefits.  
Accordingly, the matter of entitlement to an increased rating 
for the veteran's left knee disability, to include 
instability, limitation of extension, and limitation of 
flexion, is still on appeal.

Additionally, upon review of the medical evidence of record, 
the Board finds that the September 19, 2006, VA examination 
has not been associated with claims folder.  The RO should 
obtain and associate with the record all outstanding 
pertinent medical records, to include the September 2006 VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the veteran's 
treatment records regarding his left knee 
disability from the VAMC in Seattle, 
Washington, to include the September 2006 
VA examination report.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims file.
        
2.  After conducting any additional 
indicated development, the RO should 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should furnish 
the appellant a supplemental statement of 
the case and afford an appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


